
	
		II
		110th CONGRESS
		1st Session
		S. 1403
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2007
			Ms. Klobuchar (for
			 herself, Mr. Harkin,
			 Mr. Conrad, and Mr. Durbin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to provide incentives for the production of bioenergy
		  crops.
	
	
		1.Short titleThis Act may be cited as the
			 Farm-to-Fuel Investment Act of
			 2007.
		2.Bioenergy transition
			 assistance
			(a)DefinitionsSection 9003(b) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8103(b)) is amended—
				(1)by redesignating paragraphs (2) through (4)
			 as paragraphs (5) through (7), respectively; and
				(2)by inserting after paragraph (1) the
			 following:
					
						(2)Bioenergy
				crop
							(A)In
				generalThe term bioenergy crop means—
								(i)a
				perennial plant that can be used as feedstock for bioenergy production;
				or
								(ii)an annual plant
				that—
									(I)can be used as
				feedstock for bioenergy production; and
									(II)is grown in a
				resource-conserving crop rotation.
									(B)ExclusionsThe
				term bioenergy crop does not include—
								(i)any crop that is
				eligible for any payments under title I; or
								(ii)any plant
				that—
									(I)the Secretary
				determines to be invasive or noxious; or
									(II)has the
				potential to become invasive or noxious, as determined by the Secretary, in
				consultation with the United States Fish and Wildlife Service or a State
				conservation agency.
									(3)Bioenergy
				cropshedThe term bioenergy cropshed means a
				bioenergy cropshed designated by the Secretary under subsection (g)(1).
						(4)Bioenergy
				producerThe term bioenergy producer means a
				producer that produces a bioenergy crop that, as determined by the
				Secretary—
							(A)is physically
				located in a bioenergy cropshed; and
							(B)can be used by
				the local
				biorefinery.
							.
				(b)Bioenergy
			 transition assistanceSection 9003 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8103) is amended—
				(1)by redesignating
			 subsections (g) and (h) as subsections (h) and (i), respectively; and
				(2)by inserting
			 after subsection (f) the following:
					
						(g)Bioenergy
				transition assistance
							(1)Designation of
				bioenergy cropsheds
								(A)In
				generalThe Secretary shall designate as bioenergy cropsheds,
				areas that are physically located within, as determined by the
				Secretary—
									(i)a
				50-mile radius of an existing or planned biorefinery; or
									(ii)some other
				economically-practicable distance from an existing or planned
				biorefinery.
									(B)Specific
				conservation objectivesEach bioenergy cropshed designated under
				subparagraph (A) shall include specific conservation objectives for local
				resources of concern, including water quality, wildlife habitat, soil quality,
				and air quality, as determined by the Secretary, acting through the Natural
				Resources Conservation Service and in consultation with State technical
				committees.
								(C)PriorityIn
				designating bioenergy cropsheds under subparagraph (A), the Secretary shall
				give priority to—
									(i)locations in
				which the establishment of bioenergy cropsheds is most likely, as determined by
				the Secretary, to result in—
										(I)geographic
				diversity;
										(II)diversity of
				feedstocks;
										(III)net
				environmental benefit; and
										(IV)minimal
				environmental harm; and
										(ii)areas in which
				the existing or planned biorefinery is owned primarily by residents of a rural
				area.
									(2)Bioenergy crop
				transition assistance
								(A)In
				generalThe Secretary, acting through the Natural Resources
				Conservation Service, shall offer to enter into contracts with producers on a
				farm in a bioenergy cropshed to provide bioenergy crop transition assistance to
				encourage the producers to produce bioenergy crops for a biorefinery located in
				the bioenergy cropshed.
								(B)Term of
				contractContracts described in subparagraph (A) shall be for a
				term of 3 years.
								(3)Eligibility
								(A)In
				generalAs a condition of entering into a bioenergy crop
				transition assistance contract, the producers on a farm shall, as determined by
				the Secretary—
									(i)demonstrate that
				the producers are producing a bioenergy crop that is contracted for use by the
				biorefinery in the bioenergy cropshed;
									(ii)agree to meet
				the quality criteria for water quality, wildlife habitat, and soil quality by
				the end of the contract period; and
									(iii)agree to make
				available to the Secretary (or to an institution of higher education designated
				by the Secretary) such information as the Secretary considers to be
				appropriate—
										(I)to promote the
				production of bioenergy crops and the development of biorefinery technology;
				and
										(II)to evaluate the
				bioenergy transition assistance.
										(B)Best practices
				databaseSubject to section 1770 of the Food Security Act of 1985
				(7 U.S.C. 2276), the Secretary shall make available to the public in a database
				format the best practices information developed by the Secretary in providing
				bioenergy transition assistance.
								(4)Amount of
				paymentsIn determining the amount of annual bioenergy crop
				transition assistance to be paid to producers on a farm under this subsection,
				the Secretary shall consider—
								(A)the cost of
				establishing the bioenergy crop;
								(B)the amount
				necessary to encourage producers on a farm to produce bioenergy crops in the
				quantity needed by the biorefinery in the bioenergy cropshed;
								(C)the amount that
				the producers on a farm would have earned if the producers had produced a crop
				other than a bioenergy crop; and
								(D)such other
				factors as the Secretary considers to be appropriate.
								(5)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this subsection $350,000,000 for the period of fiscal years 2008 through
				2012, to remain available until
				expended.
							.
				(c)Conforming
			 amendmentsSection 1770(d) of the Food Security Act of 1985 (7
			 U.S.C. 2276(d)) is amended—
				(1)in paragraph
			 (11), by striking or at the end;
				(2)in paragraph
			 (12), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(13)section 9003(g)
				of the Farm Security and Rural Investment of 2002 (7 U.S.C.
				8103(g))
						.
				3.Conservation
			 security program
			(a)Definition of
			 bioenergy cropsSection 1238
			 of the Food Security Act of 1985 (16 U.S.C. 3838) is amended—
				(1)by redesignating
			 paragraphs (3) through (15) as paragraphs (5) through (17), respectively;
			 and
				(2)by inserting
			 after paragraph (2) the following:
					
						(3)Bioenergy
				cropThe term bioenergy crop has the meaning given
				the term in section 9003(b) of the Farm Security and Rural Investment of 2002
				(7 U.S.C. 8103(b)).
						(4)Bioenergy
				producerThe term bioenergy producer has the meaning
				given the term in section 9003(b) of the Farm Security and Rural Investment of
				2002 (7 U.S.C.
				8103(b)).
						.
				(b)Conservation
			 security contractsSection 1238C(b)(1)(C)(iii) of the Food
			 Security Act of 1985 (16 U.S.C. 3838c(b)(1)(C)(iii)) is amended—
				(1)in subclause
			 (IV), by striking or at the end;
				(2)in subclause (V),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(VI)is a bioenergy
				producer and maintains and actively manages a conservation system that
				incorporates 2 or more native perennial bioenergy crop species; or
						(VII)is a bioenergy
				producer and participates in a bioenergy crop system research and demonstration
				project.
						.
				
